Citation Nr: 0739932	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-32 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for agoraphobia (claimed as 
generalized anxiety disorder with panic and avoidance).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to April 
1964 and from February 1968 to April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
agoraphobia.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served honorably in the Navy from November 1960 
to April 1964 and February 1968 to April 1968.  The veteran's 
service medical records indicate that he reported feelings of 
anxiety in February 1968 and was taking the prescription 
anti-anxiety medication Librium.  The veteran was evaluated 
in March 1968 and diagnosed with passive-aggressive 
personality, manifested by feelings of nervousness and 
tension, tremulousness, somatic complaints, irritability, 
seclusiveness, insomnia, anorexia, nightmares, poor judgment, 
helplessness, indecisiveness, a tendency to cling to others, 
and inability to meet the demands of general Naval Service.  
The veteran was then administratively discharged from service 
for unsuitability in April 1968. 

The veteran filed a claim for service connection for 
generalized anxiety disorder with panic and avoidance in 
January 2004.  In a June 2004 rating decision, the RO denied 
service connection for agoraphobia because the veteran was 
discharged due to passive-aggressive personality disorder, 
which is a condition considered to be a developmental 
abnormality not subject to service connection.  The veteran 
appealed the June 2004 rating decision, contending that he 
has been diagnosed with generalized anxiety disorder with 
panic and avoidance and agoraphobia based on the same 
symptoms manifested while he was in service.  The veteran 
contends that his symptoms were misdiagnosed in 1968, and 
that his current diagnoses of various anxiety disorders are 
related to his active service.

In support of his contentions, the veteran has submitted 
treatment records from the VA Outpatient Clinic in Brevard, 
Florida.  The most recent records, from February 2003 to 
March 2004, indicate a primary diagnosis of panic disorder 
with agoraphobia.  The treatment records show that the 
veteran reported symptoms of helplessness, nightmares, 
insomnia, irritability, isolation, and panic sensations in 
enclosed spaces, in social situations, in crowds, and while 
driving.  Dr. Daniel S. Philpot, a VA clinical psychologist, 
stated in February 2002 that the veteran's anxiety disorder 
appeared to have first emerged while in service and 
contributed to his not being able to complete his second 
tour.

Given the preceding evidence, it appears that a VA 
examination for the purpose of a nexus opinion is necessary 
because (1) the record contains competent evidence related to 
a mental disorder; (2) it appears that the veteran's service 
medical records identified that the veteran suffered from 
anxiety, despite the diagnosis of passive-aggressive 
personality disorder; and (3) the evidence indicates that the 
claimed disability may be associated with in-service 
injuries.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that the latter element is a low threshold).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Schedule the veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any mental disorder 
which may currently be present.  The 
veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should clarify whether the 
veteran suffers from any mental disorder, 
and given the evidence in the veteran's 
service medical records, opine whether it 
is at least as likely as not (50 percent 
or greater probability) that a current 
mental disorder is related to service.  
The physician must set forth a rationale 
underlying any conclusions drawn or 
opinions expressed.  

2. Then, the RO should readjudicate a 
claim of service connection for mental 
condition/depressive disorder.  If the 
determination remains unfavorable to the 
veteran, the RO must issue a Supplemental 
Statement of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




